PER CURIAM.
We affirm the order on all issues on appeal except one. The JCC erred in awarding the employer and carrier a social security offset taken retroactively. See South Fla. Water Management Dist. v. Ciacci, 647 So.2d 203, 205 (Fla. 1st DCA 1994) (holding that an E/C may only take a social security offset prospectively, as of the date it exercises its right under statute). Accordingly, we AFFIRM in part, *1212REVERSE as to the retroactive social security offset, and REMAND to the JCC.
KAHN, WEBSTER, and PADOVANO, JJ., CONCUR.